tcmemo_2010_123 united_states tax_court richard a eichinger petitioner v commissioner of internal revenue respondent docket no filed date richard a eichinger pro_se james r bamberg for respondent memorandum opinion halpern judge respondent has determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure for late filing with respect to petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to any dependency 1we round all amounts to the nearest dollar exemption deduction any child_tax_credit and head_of_household filing_status as well as whether petitioner is liable for the addition_to_tax unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact petitioner bears the burden_of_proof as to the deficiency see rule a background petitioner resided in ohio at the time he filed the petition he and his ex-wife the parents of two children 2on brief petitioner objects to respondent’s stipulations of fact because they were hastily obtained while petitioner was in stress while preparing for trial the next day the stipulation of facts is in fact a joint stipulation executed by both parties at trial the court asked petitioner whether he wanted the stipulation to come into evidence he answered without qualification yes petitioner has failed to convince us that we should not find the stipulated facts 3petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application divorced in at that time the divorce court awarded petitioner’s ex-wife sole custody of the children petitioner filed his federal_income_tax return on date on that return petitioner claimed two dependency_exemption deductions a child_tax_credit and head_of_household filing_status respondent disallowed the deductions the credit and that filing_status i the dependency_exemption deductions discussion sec_151 allows deductions for personal exemptions an unmarried individual is entitled to a personal_exemption for himself or herself and an additional exemption for each dependent see sec_151 the term dependent is defined in sec_152 to include either a qualifying_child or a qualifying_relative those terms are in turn defined in sec_152 and d respectively although petitioner has filed a brief he has failed to follow rule e and to provide in his brief p roposed findings_of_fact based on the evidence with references to the transcript or the exhibits or other sources relied upon that would allow us to conclude that the children were either qualifying children or qualifying relatives moreover our own examination of the record shows no such qualification for instance there is insufficient evidence that the children lived with petitioner for more than one-half of see sec_152 and no evidence directed at the self-support requirement of sec_152 for that year both of which petitioner must show to prove that the children were qualifying children under sec_152 petitioner has also failed to show that the children would be qualifying children or qualifying relatives under the special rule for divorced parents found in sec_152 put simply petitioner has failed to carry his burden of proving his entitlement to any dependency_exemption deduction ii the child_tax_credit sec_24 allows a dollar_figure tax_credit to a taxpayer for each qualifying_child which as pertinent to this case means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age see sec_24 because petitioner has failed to show that either of the children is a qualifying_child under sec_152 he has failed to prove his entitlement to any child_tax_credit iii head_of_household filing_status sec_1 applies an advantageous tax_rate to the taxable_income of an individual who qualifies as head of a household compare sec_1 with sec_1 rate generally applicable to taxable_income of unmarried individuals as pertinent to this case the term head of a household is defined in sec_2 to mean an individual unmarried at the end of the taxable_year who among other things maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of among others a qualifying_child as defined in sec_152 for reasons similar to those discussed above petitioner has failed to prove his entitlement to head_of_household filing_status iv the failure_to_file_penalty sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent id because petitioner failed to assign error to respondent’s determination of a sec_6651 addition_to_tax we deem that issue conceded by petitioner see rule b see also 123_tc_213 in any event the facts establish that petitioner filed his return late on date decision will be entered for respondent
